Citation Nr: 9935615	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs education 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active honorable service from February 1968 
to May 1985, and had service from May 1985 to February 1992 
for which the character of service was dishonorable; the 
reason for separation from service was conviction by court-
martial (other than desertion). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim of entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  The claim returns to the Board following 
remand in March 1997.  

In a substantive appeal submitted in December 1993, the 
appellant requested a hearing before the Board, and the 
Board's 1997 remand advised the appellant that he had the 
right to such hearing.  A Travel Board hearing was scheduled 
in May 1998.  The appellant did not appear.  The appellant 
was notified in June 1998 that his claims file would be 
transferred to the Board, and a supplemental statement of the 
case was issued.  The appellant has not responded.  The Board 
may proceed with appellate review, as the appellant has been 
afforded his right to a hearing.


FINDINGS OF FACT

1.  The appellant reenlisted in May 1985 under a four-year 
enlistment agreement.

2.  The enlistment agreement was thereafter extended to 
November 1990 at the appellant's request.

3.  The appellant did not honorably complete that enlistment.


CONCLUSION OF LAW

The appellant has not met basic eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3452 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.7040, 21.7044 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to Chapter 30 education 
benefits based on the fact that he had three years of 
honorable service following his reenlistment in May 1985.  He 
asserts that he had completed three years of his four-year 
obligation by May 1989 honorably and that his dishonorable 
discharge occurred after his original reenlistment contact 
had terminated.  He argues that he would have been eligible 
for a discharge or release under conditions other than 
dishonorable on May 16, 1989 except for the intervening 
extension which was executed after receiving official 
military orders for overseas duty.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  The governing criteria specify that an individual 
is eligible for educational assistance benefits under Chapter 
30 of Title 38, United States Code if he first enters on 
active duty after June 30, 1985, and serves for an initial 
obligated period of at least three years of continuous active 
duty in the Armed Forces, in the event that the individual's 
initial obligated period of active duty is for three years or 
more.  A principal exception to this basic requirement is 
that the individual be discharged following a shorter period 
of active service for a service-connected disability, for a 
medical condition which preexisted such service, and 
determined by the Secretary not to be service connected, for 
hardship, for a physical or mental disorder not characterized 
as a disability and not the result of the individual's own 
willful misconduct but interfering with her performance of 
duty, for the convenience of the Government in the case of an 
individual who completed not less than 30 months of 
continuous active duty if her obligated period of active 
service was at least three years or more, or involuntarily 
for the convenience of the Government as a result of a 
reduction in force, and that the character of the service be 
no less than honorable.  38 U.S.C.A. § 3011(a)(1)(A); 38 
C.F.R. § 21.7042.  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  As noted, the 
eligibility criteria for Chapter 30 benefits require that the 
qualifying service be completed with an honorable discharge; 
Chapter 34 benefits eligibility require discharge under 
conditions other than dishonorable.  38 U.S.C.A. 
§§ 3011(a)(3), 3452(a)(1)(A), 3452(a)(2).  

In this case, the evidence establishes that the appellant 
served honorably from February 1968 to May 1985.  Information 
of record indicates that the veteran's last reenlistment was 
on May 17, 1985 for a period of 4 years, as noted on a DD 
Form 4/1 (Enlistment/Reenlistment Document).  Thereafter, the 
appellant extended his enlistment for an additional 6 months 
on May 19, 1986, and again for 12 months on September 12, 
1986 with a new projected date of separation of November 
1990.  The veteran was retained through February 1, 1992, 
which was not documented by formal extension, for the 
convenience of the government to facilitate a court martial.  
Thus, the appellant did not have any period of service for 
which he received an honorable discharge after May 1985.  

The Board notes further, that in some circumstances VA may 
accept an honorable discharge when there is not a complete 
separation from service.  A conditional discharge (e.g.,  to 
reenlist, to accept appointment as a commissioned officer) 
meets the honorable discharge requirement if it occurs at the 
end of a qualifying period of service; based on advice from 
the Department of Defense, the VA will consider a discharge 
for the purpose of reenlistment to be for the convenience of 
the Government.  The evidence must show that the veteran 
received a conditional discharge at reenlistment and he must 
have met the other requirements such as having completed 30 
months of continuous active duty of the initial obligated 
period of active duty.  The service department will notify VA 
if an individual is eligible under such provisions.  See VA 
Adjudication Procedure Manual, M22-4, Part V, chap. 1, para. 
1.17 (e)(4), change 16, (May 21, 1999).  Obviously, the 
veteran's service in this case does not meet these 
requirements and the service department has not so indicated.  

The Board finds that the appellant is not an individual who, 
after June 30, 1985, "first entered on active duty" under 
38 U.S.C.A. § 3011(a)(1)(A).  The appellant's February 1968 
enlistment was prior to June 30, 1985, the date specified in 
§ 3011(a)(1)(A).  Further, since the appellant is an 
individual who was on active duty at some time during the 
period beginning on October 19, 1984 and ending on July 1, 
1985, the appellant may establish eligibility for Chapter 30 
benefits under the alternative criteria in 38 U.S.C.A. 
§ 3011(a)(1)(B) if he was eligible for education benefits 
under Chapter 34 as of December 1989.  However, the governing 
legal criteria, as set forth above, still requires that the 
individual continue on active duty without a break in service 
for three years after June 30, 1985, or be discharged after 
June 30, 1985, with other qualifying service.  However, an 
honorable discharge in addition to the qualifying service is 
a requirement.  The record shows no honorable discharge after 
June 30, 1985, nor does it show a conditional discharge after 
that date with qualifying service. 

The Board notes the argument of the appellant's 
representative that the appellant should be found eligible 
for the claimed education benefits since he had at least 
three years of honorable service after June 30, 1985.  
However, the statutory provisions governing education 
benefits do not provide authorization for such benefits based 
on what the veteran has characterized as "honorable" 
completion of only a portion of an enlistment period, except 
under circumstance of release due to a qualifying reason as 
set forth above.  The specified circumstances would require 
an honorable discharge at the end of a qualifying period of 
service or a conditional discharge also at the end of a 
qualifying period of service or in this case after completion 
of 30 months of continuous active duty from after June 1985.  

The Board also notes the representative's argument that the 
appellant should be queried as to whether he has submitted a 
request for correction of records to the Air Force Board of 
Correction of Military Records.  However, the Board notes 
that the appellant was advised, by the Board's March 1997 
remand, that there was no evidence of record as to the 
disposition of proceeding on a request for discharge upgrade.  
The appellant had an opportunity to present any additional or 
updated information regarding discharge upgrade proceedings 
at a scheduled Travel Board hearing.  However, the appellant 
did not appear for that hearing.

The Board further notes that the appellant was advised, by 
the June 1998 supplement statement of the case, that the 
DD214 of record reflected a "dishonorable" discharge.  The 
appellant has not responded to that statement, and has not 
advised VA that there are any ongoing discharge upgrade 
proceedings.  There is no requirement that the Board remand 
this claim to determine if there are any ongoing discharge 
upgrade proceedings, where no information has been provided 
to advise VA that such proceedings are ongoing.  In 
particular, the Board notes that the appellant stated in his 
December 1993 substantive appeal that he would keep VA 
advised of the progress of discharge upgrade proceedings.  It 
is clear that the appellant understands that he may submit 
favorable evidence as to the character of his discharge at 
any time.  Therefore, the Board finds no requirement that the 
claim be remanded to determine whether such favorable 
evidence is available.  

The Board has considered the appellant's contentions.  
However, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
appellant's failure to meet these requirements, the Board 
finds that the appellant has failed to establish that he is 
eligible for educational assistance benefits under Chapter 
30.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that some development directed in the 
March 1997 remand has not been accomplished.  In particular, 
the Board notes that the form designating The American Legion 
as the appellant's representative has not been associated 
with the education assistance file.  However, as the 
appellant clearly stated in his substantive appeal that he 
had appointed the American Legion to represent him and that 
organization has submitted argument on his behalf, the Board 
finds that failure to associate the form with the education 
assistance file is harmless error.  

The Board also notes that the remand directed the RO to 
associate any other available claims file(s) with the 
education assistance file.  However, the appellant's 
reenlistment and extension documents from May 1985 and May 
1986 and his official DD214 reflecting character of discharge 
for all periods of service have been associated with the 
education assistance claims file.  These are the documents 
which are crucial to a determination as to whether the 
appellant meets the statutory eligibility criteria for 
Chapter 30 benefits.  No document which might be available in 
any other claims file may, under the applicable statutory 
provisions, change the outcome of this claim, unless the 
official reenlistment and discharge documents are, in fact, 
incorrect.  

The appellant has been notified of the evidence provided by 
the official documents associated with the education 
assistance claims folder.  Since the appellant has not 
provided any response or evidence to indicate that these 
documents are incorrect, the RO's failure to associate 
additional records repetitive of the dispositive records 
associated with the file before the Board is harmless.  No 
further development of the claim is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).



ORDER

Eligibility for education assistance benefits under Chapter 
30, Title 38, United States Code, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

